Title: To James Madison from Thomas Bulkeley, 5 August 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


5 August 1801, Lisbon. Encloses a letter received by last post from consul at Tripoli announcing pasha’s declaration of war against U.S. Letters from France, Great Britain, and Spain announce approach of general peace in Europe. Believes he has performed duties well and asks to be continued in office.
 

   RC (DNA: RG 59, CD, Lisbon, vol. 1). 2 pp.; unsigned. Bulkeley’s 6 Aug. dispatch begins on second page. Enclosure not found.


   A full transcription of this document has been added to the digital edition.
